Matter of Bass v Bass (2018 NY Slip Op 03015)





Matter of Bass v Bass


2018 NY Slip Op 03015


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


510 CAF 17-01996

[*1]IN THE MATTER OF MICHELLE L. BASS, PETITIONER-RESPONDENT,
vJUSTIN S. BASS, RESPONDENT-APPELLANT.
IN THE MATTER OF JUSTIN S. BASS, PETITIONER-APPELLANT,
vMICHELLE L. BASS, RESPONDENT-RESPONDENT. LUCILLE M. RIGNANESE, ATTORNEY FOR THE CHILD, APPELLANT. (APPEAL NO. 1.) 


MANNE LAW OFFICE, HERKIMER (MICHELLE K. FASSETT OF COUNSEL), FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT.
LUCILLE M. RIGNANESE, ROME, ATTORNEY FOR THE CHILD, APPELLANT PRO SE.
COHEN & COHEN, UTICA (RICHARD A. COHEN OF COUNSEL), FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT.
PETER J. DIGIORGIO, JR., UTICA, ATTORNEY FOR THE CHILD. 

	Appeals from a corrected judgment of the Family Court, Herkimer County (John J. Brennan, J.), entered August 9, 2017 in a proceeding pursuant to Family Court Act article 6. The corrected judgment, among other things, ordered that Michelle Bass have sole physical custody of one of the subject children. 
It is hereby ORDERED that the corrected judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court.
Entered: April 27, 2018
Mark W. Bennett
Clerk of the Court